Citation Nr: 1539540	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1995 to July 1998 and from October 2000 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was originally represented by Disabled American Veterans.  In a May 2013 communication to VA, the Veteran revoked their power of attorney and indicated that he would represent himself.

The case was remanded in April 2015 and after completing the additional development, the AOJ returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's PTSD is manifested primarily by symptoms of depression, anxiety, sleep impairment, distressing recollections, and irritability, consistent with Global Assessment of Functioning (GAF) score of 50.  These symptoms demonstrate no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD greater than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in October 2011 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in February 2012.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in October 2011.  In addition, as instructed by the Board, the AOJ obtained a second VA examination in June 2015.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claim.  The Board notes that although a GAF score was not provided as part of the June 2015 examination, an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary for the Board to evaluate the Veteran's psychiatric disorder.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


Law and Analysis 

The Veteran is seeking higher disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association  (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45  ,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in July 2013.  Hence, DSM-IV is still the governing directive for this case.

Evidence relevant to the severity of the Veteran's service-connected PTSD, includes an October 2011 VA examination, which shows he exhibited classic PTSD symptoms including distressing recollections, avoidance, diminished interest/participation in significant activities, sleep impairment, irritability, and hypervigilance.  There was no change in his mental health, legal, behavioral, or employment history since the last examination.  However, in terms of his relationships with others, the Veteran stated that he had been experiencing increased conflict with his wife.  During the mental status evaluation, the Veteran had depressed mood, anxiety, flattened affect, and disturbances of motivation and mood.  He reported passive thoughts of death, but denied suicidal/homicidal ideation.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's level of occupational and social impairment was consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A diagnosis of chronic moderate PTSD was made and a GAF score of 50 was assigned.  

The Veteran was most recently evaluated for his PTSD in June 2015.  The Veteran reported little change in his personal history since his last examination.  The Veteran reported few changes in social functioning since his last examination in October 2011.  He continued to live with his wife of 18 years and three kids.  He spends his time working or being at home with family.  He also attended church and had co-worker friends.  He was employed full time as an electrician with the Federal Bureau of Prisons for past 3 years.  Referring to the Veteran's mental health history, the examiner noted that recent treatment records dated in 2015 revealed an improvement in the Veteran's mood.

Noted symptomatology included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  Mental status evaluation revealed the Veteran was calm, cooperative, and logical.  His thought, affect, speech, and behavior were appropriate and he denied suicidal/homicidal ideation.  After reviewing the Veteran's VA records, performing an examination, and considering the Veteran's medical history, the examiner concluded that the Veteran continued to meet the diagnostic criteria for PTSD.  Although the examiner noted that the DSM-V did not utilize the Axis system or allow for use of a GAF score, she indicated that the Veteran's level of psychiatric impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  No other mental disorders were diagnosed. 

The remaining evidentiary record shows that aside from the VA examinations in 2011 and 2015, there is no objective indication that the Veteran has sought or received any ongoing treatment for his PTSD.  The only relevant evidence shows the Veteran had negative PTSD and depression screenings in August 2013.  See VA outpatient treatment record dated August 30, 2013. 

Applying the psychiatric symptomatology to the rating criteria noted above, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, according to the VA examiners of record, the Veteran's pattern of symptomatology and manifestations are productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent evaluation.  The evidence does not show significant disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  He has required no regular outpatient psychiatric treatment or hospitalizations.  While the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that he symptoms in general are under control and that he functions fairly well. 

Although the Veteran's PTSD makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage, albeit with occasional conflict, his relationships with his children, his ability to maintain friendships with co-workers.  There is no indication that his social life is as negatively impacted by deficiencies in most areas such as judgment, thinking, or mood.  There is also no evidence that the Veteran had significant decreases in work efficiency.  The Board notes that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment for the last 3 years.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas. 

Other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran has not been shown to have symptoms equivalent in frequency, duration or severity to the criteria required for a higher rating.  There is also no evidence of psychotic symptoms, cognitive deficits or that the Veteran was unable to adequately groom and take care of himself physically.  The evidence also does not show spatial disorientation.  Despite the Veteran's passive thoughts of death indicated, during both VA examinations that he had no active suicidal ideation.  See Vazquez-Claudio supra.

The Board also notes that the VA examiner in 2011, who evaluated his symptoms and the severity of his service-connected PTSD, assigned a GAF score of 50, denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social and occupational functioning(no friends, unable to keep a job).  The Board notes, however, that an assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  The Board finds that the symptomatology does not support serious symptoms or serious impairment of social and occupational functioning.  The Veteran has co-worker friends and attends church, and there is no indication that it renders him unable to keep a job.  Moreover, although he has occasional passive thoughts of death, he has no other serious symptoms that would support a GAF of 50.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Accordingly, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 50 percent rating and does not equate to the level of disability contemplated in DC 9411 to support the assignment of a 70 percent rating.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.


ORDER

A disability rating greater than 50 percent for PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


